DARGAN, C. J.
When a cause involving ‘.the administration of an estate is transferred from the Orphans’ Court to the Court of Chancery, the chancellor receives it as a cause pending in his court, in the condition in which he finds it. In his subsequent proceedings, however, he is governed by the practice of his own court, but applies the same rules of law to the case, that w'ould govern it if the cause had continued in the Orphans’ Court.—Hall v. Wilson, 14 Ala. 295; Taliaferro v. Brown, 11 Ala. 702. The cause is pending in the Chancery Court from the time when it is received; but from that time forward, the practice which should govern it to a conclusion should conform, as near as can be, to those rules that would govern if the suit had been regularly commenced by bill.
But what has been done in the Orphans’ Court, if in accordance with law and the practice of that court, is regularly done, and the decree cannot be reversed because the proceedings of the Orphans’ Court do not conform to the practice of a Court of Chancery.
*113I have said this much to show the propriety of allowing the petitioner the relief which he seeks by petition, instead of compelling him to file a bill. For if the cause had been regularly commenced in the Court of Chancery, the petitioner would have been a proper, if not a necessary party, and being a proper party, we should presume he would have been made a defendant to the bill, and therefore might have obtained by petition any surplus to which he might have been entitled under the decree.
But I know of no case where one should be decreed to pay money to another upon a petition, without giving him notice of the petition, and allowing him an opportunity to contest it; and in the case before us, we think it clear, that no decree should have been rendered against the administrators, until they had been notified of the petition, and tlms an opportunity had been given them to controvert the petitioner’s claim; for in the administration of-insolvent estates, (which this appears to be) the dis-tributees are not necessary parties to the settlement in the Orphans’ Court, and when the settlement of such an estate is transferred to the Court of Chancery, the cause proceeds between the creditors and the administrator, without even bringing to the notice of the court the names of the distributees. They are strangers to the record, and should not be allowed to interpose by petition and claim under the decree, without giving the party notice who is to respond to their claim. This view shows that the decree of the chancellor is erroneous.
The petition was filed on the 5th day of June, 1850; on the 6th an order of reference was made upon it, and at the same time a final decree was rendered in conformity with the prayer of the petition; but the administrators had no notice of this proceeding, nor any opportunity to controvert the petitioner’s sight, or to deny their liability to his demand. No principle will justify such proceedings, and the decree must be reversed, and the cause remanded.